On the court’s own motion, appeal by plaintiff Fleming dismissed upon the ground that, as to said plaintiff, the *673order appealed from does not finally determine the action within the meaning of the Constitution. Motion for a stay dismissed as academic insofar as made by plaintiff Fleming and denied insofar as made by the remaining plaintiffs. Motion to disqualify attorney Honig denied. Motion for a preference granted and case set down for argument on June 8,1983, appellants’ papers on appeal to be served and filed on or before May 10 and respondents’ on or before May 20, 1983.